Title: From Abigail Smith Adams to Julia Stockton Rush, 24 April 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



O my dear Madam.
Quincy April 24 1813

how shall I address you. how offer the consolation I need for myself upon an occasion which has torn my heart with anguish, filld my Bosom with Greif, and so overwhelmd me by the magnitude of the Bereavement, that I cannot utter my feelings
The Stroke was so unexpected to me who had calculated upon going myself to the world of Spirits before him, and that he would be the Friend, to administer consolation to His Friend
When the post arrived this morning, his Friend as usual looked for a Letter from him—a Letter came! hit with tydings that rent his heart, he burst forth into this exclamation
O my Friend, my Friend, my ancient, my constant, my unshaken Friend, My Brother, art thou gone, gone forever?
Who can estimate thy worth, who can appreciate thy loss? to thy Country, to thy Family to thy Friends to Science to Literature to the World at large? to a Character which in every relation of Life shone resplendent?
To you my dear Madam words cannot administer releif. my sympathizing heart weeps with you, joins in your Sorrows and Echo’s your Sighs
To the Great Author of our Being, and fountain of Life I commend you, and your amiable afflicted Family for consolation—
how prophetic were the words of his last Letter—which Struck me at the Time Knowing that my time is short, and that the night of Imbecility of mind or Death is fast approaching, I have sat down to prepare two small tracts for the press.—The time indeed was short, too short I fear to have fullfilld his design—
You have Children my dear Madam worthy of their parents, raised up to support and console you, and the memory of your dear departed husband is so clustered about with virtues that when the Lenient hand of Time shall meliorate your greif, you will dwell upon the sweet remembrance of them with unceasing delight. they will brighten your passage when calld to Join him in the  realms of Light & Bliss.
Beleive me dear Madam your / sympathizing and afflicted / Friend

Abigail Adams